Name: Council Regulation (EEC) No 1051/90 of 20 April 1990 adjusting the weightings applicable to the remuneration of officials posted in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 90 Official Journal of the European Communities No L 108/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1051/90 of 20 April 1990 adjusting the weightings applicable to the remuneration of officials posted in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC, Euratom, ECSC) No 2187/89 (2), and in parti ­ cular the first subparagraph of Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in third countries and that, as a result, from 1 January 1990, the weightings applicable to the remunera ­ tion paid, in the currency of the country of employment, to officials employed in third countries should be deter ­ mined, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1990, the weightings appli ­ cable to remuneration payable in the currency of the country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Regulation is applied. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1990 . For the Council The President D. J. O'MALLEY (') OJ No L 56, 4. 3 . 1968, p. 1 . 2) OJ No L 209, 21 . 7. 1989, p. 1 . No L 108/2 Official Journal of the European Communities 28 . 4. 90 ANNEX Weightings applicable with effect from 1 January 1990 Countiy of employment Weightingapplicable Country of employment Weighting applicable Algeria 81,65 Malawi 65,14 Angola 97,37 Mali 100,09 Antigua and Barbuda 94,64 Malta 75,77 Australia 103,71 Mauritania 121,27 Austria 114,59 Mauritius 57,01 Bahamas 103,43 Mexico 50,10 Bangladesh 53,74 Morocco 69,42 Barbados 93,48 Mozambique 15,85 Belize 90,92 Netherlands Antilles 111,58 Benin 91,11 New Caledonia 138,27 Botswana 57,02 Niger 105,43 Brazil 45,67 Nigeria 57,80 Burkina Faso 88,16 Norway 144,38 Burundi 73,47 Pakistan 40,85 Cameroon 107,41 Papua New Guinea 96,50 Canada 93,06 Peru 223,51 Central African Republic 153,14 Philippines 72,96 Chad 142,69 Poland 12,50 Chile 48,50 Republic of Cape Verde 86,66 China 70,61 Rwanda 96,23 Comoros 132,82 Sao Tome and Principe 0,00 Congo 125,80 Senegal 111,76 Costa Rica 63,71 Seychelles 160,90 Cyprus 71,91 Sierra Leone 102,80 Djibouti 152,53 Solomon Islands 76,80 Dominican Republic 41,11 Somalia 30,81 Egypt 54,09 South Korea 96,89 Equatorial Guinea 120,30 Sudan 106,31 Ethiopia 81,19 Surinam 147,87 Fiji 56,60 Swaziland 47,00 Gabon 143,30 Sweden 126,04 Gambia 65,76 Switzerland 131,95 Ghana 33,58 Syria 208,23 Grenada 94,00 Tanzania 32,29 Guinea 39,68 Thailand 56,94 Guinea Bissau 40,50 Togo 101,42 Guyana 12,83 Tonga 105,43 Haiti 81,04 Trinidad and Tobago 79,39 Hungary 61,79 Tunisia 48,67 India 35,07 Turkey 59,21 Indonesia 74,37 Uganda 91,28 Israel 83,38 United States of America 91,91 Ivory Coast 131,75 Uruguay 54,84 Jamaica 64,79 Vanuatu 86,26 Japan 155,36 Venezuela 53,53 Jordan 66,76 Western Samoa 67,31 Kenya 55,03 Yugoslavia 30,63 Lebanon 38,68 Zaire 69,58 Lesotho 56,85 Zambia 88,58 Liberia 87,39 Zimbabwe 48,92 Madagascar 42,90